  Case 20-20761        Doc 36    Filed 08/17/21 Entered 08/18/21 05:34:18               Desc Main
                                   Document      Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                        Eastern Division

In Re:                                       )               BK No.:     20-20761
Carlos Tovar                                 )
Patricia Tovar                               )               Chapter: 13
                                             )
                                                             Honorable Carol A. Doyle
                                             )
                                             )
                 Debtor(s)                   )

                                  ORDER MODIFYING THE PLAN

       This cause coming to be heard on Motion of the Debtors for entry of an Order modifying the
Chapter 13 Plan; IT IS ORDERED:

  The motion is GRANTED as follows:

  1. The current Chapter 13 plan is amended at 8.1 to state that the Trustee shall not make payments to
Ascendium Education Solutions, Inc for the student loans.

  2. Nothing in this Order will require the Trustee to perform collections from creditors pursuant to
any prior plan.




                                                          Enter:



                                                                   Honorable Carol A. Doyle
Dated: August 17, 2021                                             United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates, Ltd,
 4131 Main St.
 Skokie, IL 60076
 Phone: (847) 673-8600
